                              United States District Court
                                        for the
                              Southern District of Florida

Bernardo Zabala, Plaintiff,              )
                                         )
v.                                       )
                                         ) Civil Action No. 20-20751-Civ-Scola
Integon National Insurance               )
Company, Defendant.                      )
                               Order Dismissing Case
        This matter is before the Court upon an independent review of the record
showing the Plaintiff’s failure to comply with the Federal Rules of Civil
Procedure, the Local Rules of the Southern District of Florida, and an Order of
this Court. On February 21, 2020, the Defendant filed a motion to dismiss the
complaint. (ECF No. 3.) A response to the motion was due on or before March 6,
2020. See S.D. Fla. L.R. 7.1(c)(1) (providing fourteen days to serve an opposing
memorandum of law and that “[f]ailure to do so may be deemed sufficient cause
for granting the motion by default.”). The Plaintiff, who is represented by
counsel, did not file a response or seek an extension of time to do so. On March
9, 2020, the Court Ordered the Plaintiff to respond to the motion to dismiss by
no later than March 13, 2020. (Order, ECF No. 5.) The March 9, 2020 Order also
“cautioned that the failure to comply will result in appropriate sanctions,
including dismissal without prejudice and without further notice.” (Id.)
        “Under Federal Rule of Civil Procedure 41(b), a district court is authorized
to dismiss an action for failure to comply with local rules . . . and the district
court may exercise that power sua sponte.” Brye v. Sec’y for Dep’t of Corr., 228 F.
App’x 843, 843 (11th Cir. 2007) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th
Cir. 1993); Pond v. Braniff Airways, Inc., 453 F.2d 347, 349 (5th Cir. 1972)).
Since “dismissal is considered a drastic sanction, a district court may only
implement it, as a last resort, when: (1) a party engages in a clear pattern of
delay or willful contempt (contumacious conduct); and (2) the district court
specifically finds that lesser sanctions would not suffice.” World Thrust Films, Inc.
v. Int’l Family Entm’t, Inc., 41 F.3d 1454, 1456 (11th Cir. 1995); see also Betty K
Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337–38 (11th Cir. 2005) (citing
World Thrust). Additionally, a district court may dismiss a case for a plaintiff’s
failure to prosecute its claims or comply with court orders. Equity Lifestyle
Props., Inc. v. Fla. Mowing & Landscape Svc., Inc., 556 F.3d 1232, 1240 (11th
Cir. 2009) (citing Fed. R. Civ. P. 41(b)). This inherent authority “is necessary in
order to prevent undue delays in the disposition of pending cases and to avoid
congestion in the calendars of the District Court.” Id. (citation omitted).
       It appears that the Plaintiff has abandoned his prosecution of this case. As
of the date of this Order, the Plaintiff has not responded to the motion to dismiss
or made any filings whatsoever since this matter was removed to this Court over
one month ago. As such, he has demonstrated a clear pattern of delay or willful
contempt. In response to this indifference to the Federal and Local Rules and the
Court’s Order, dismissing the Plaintiff’s claims is the only adequate sanction—
lesser sanctions would not suffice. For example, monetary sanctions could not
ensure that the Plaintiff prosecutes this case. Monetary sanctions would merely
punish him without necessarily moving this case forward. The only adequate
sanction is to dismiss this case without prejudice, allowing the Plaintiff to
prepare his case and re-file it, if and when he is prepared to go forward.
       The Clerk is directed to close this case. Any pending motions are denied
as moot.
       Done and ordered at Miami, Florida, on March 30, 2020.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
